Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 07/12/2022. Claims 6, 7 and 9  have been amended. No new claim has been added and no claim has been canceled. Claims 6-9 are pending.
Response to Arguments
The Applicant’s arguments are persuasive; therefore the previous rejections are withdrawn; however, upon further consideration and search, a new ground of rejection is given in instant Office action.
Previously used references of Zhang et al. (US 20190174466) and Stirling-Gallacher et al. (US 20170317866) are replaced with 3GPP-R1-1719806  ("Further details on beam indication", 3GPP DRAFT; R1-1719806, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Reno, USA; 20171127 - 20171201 17 November 2017 (2017-11-17), henceforth “3GPP-R1-1719806”) and in view of YU et al. (US 20170317866, henceforth “YU”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP-R1-1719806  ("Further details on beam indication", 3GPP DRAFT; R1-1719806, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Reno, USA; 20171127 - 20171201 17 November 2017 (2017-11-17), henceforth “3GPP-R1-1719806”) and in view of YU et al. (US 20170317866, henceforth “YU”).
Examiner’s note: in what follows, references are drawn to 3GPP-R1-1719806 unless otherwise mentioned.
Regarding claim 6, 3GPP-R1-1719806 teaches a terminal comprising: 
a transmitter that transmits a measurement result of a reference signal measured by applying a spatial domain filter (For PDSCH, UE applies higher-layer signalling of QCL parameters/indication for determining QCL parameters (details: FFS) except for the case of beam management without beam-related indication (ref:Annex) where no spatial QCL parameters are higher layer configured, section [02] page [01]. With the first entry established as in Table 3, gNB can schedule some spatially QCLed and/or spatially non-QCLed CSI-RS resources and configure UE to do CSI-RS measurement and report for beam management. Upon receiving the request, UE shall measure and report the configured number of beams with corresponding RSRPs. FIG. 1, the UE transmits a beam report, section [02] page [02]. By indicating UE that CSI-RS #x is spatially QCLed with SSB/CRI#1 which UE measured and reported previously, UE could find the right spatial domain information and adjust its Rx parameter for a successful CSI-RS measurement, section [3.2] page [02].); and 
a processor that, when a beam selection without transmission configuration indication state (TCI-state) is configured by higher layer signaling and receiving confirmation information regarding the measurement result, performs a control to transmit a physical uplink control channel (PUCCH), subsequent to a symbol at a second time elapsed after a symbol in which the confirmation information was received, using a same spatial domain filter as a spatial domain filter corresponding to a latest measurement result that was transmitted before a symbol at a first time previous to the symbol in which (Proposal 1: Support a default beam as the beam identified during initial access procedure, if no TCI states are configured in RRC, section [02] page [01]. If TCI states have been configured in RRC but no TCI field in DCI, UE can assume the default beam as the beam associated with the first TCI state, say TCI [00]. In addition, in the case that PDCCH and PDSCH are FDMed, from the robustness perspective, PDSCH reception could be done by using the same spatial filter for PDCCH, section [02] page [02]. Beam indication for CSI-RS: During CSI acquisition, it is also beneficial to provide UE Rx beamforming guidance. For example, gNB can configure the port, time and frequency resource and related time domain behavior for a CSI-RS (say #x as the index). In addition, by indicating UE that CSI-RS #x is spatially QCLed with SSB/CRI#1 which UE measured and reported previously, UE could find the right spatial domain information and adjust its Rx parameter for a successful CSI-RS measurement, section [3.2] page [03]. Timing issues: Offset related to data channel beam indication: Figure 2a, the scheduler has provisioned a gap between the PDCCH that indicates the beams and the PDSCH. In this figure, the UE is given sufficient time to decode the PDCCH, obtain the beam indication information and apply the beams in a timely manner to receive the PDSCH. In Figure 2b, however, for a PDSCH scheduled before the threshold, the UE has to assume default spatial QCL, e.g., corresponding to the UE’s latest CSI reporting. Once the threshold is reached, the UE switches to the newly indicated spatial QCL for the rest of the communication, section [4.1] pages [05-05]. Offset related to control channel beam indication: The minimum number of slots or symbols between transmission of indication of the spatial QCL for PDCCH and application of the PDCCH beam switch shall be at least SB, section [4.2] page [05]. Proposal 10: PDCCH beam configuration is validated at the expiry of a timer, which starts when the ACK to this configuration is transmitted/received at UE/gNB sides, section [4.2] pages [06]. The ACK is transmitted using a PUCCH. The missing/crossed out limitations is discussed in view of Yu.).
As noted above, 3GPP-R1-1719806 is silent about the aforementioned missing/crossed limitations of: (1) a processor that, when a beam selection without transmission configuration indication state (TCI-state) is configured by higher layer signaling and receiving confirmation information regarding the measurement result, performs a control to transmit a physical uplink control channel (PUCCH), subsequent to a symbol at a second time elapsed after a symbol in which the confirmation information was received, using a same spatial domain filter as a spatial domain filter corresponding to a latest measurement result that was transmitted before a symbol at a first time previous to the symbol in which the confirmation information was received.
However, YU discloses the missing/crossed limitations comprising: (1) a processor that, when a beam selection without transmission configuration indication state (TCI-state) is configured by higher layer signaling and receiving confirmation information regarding the measurement result, performs a control to transmit a physical uplink control channel (PUCCH), subsequent to a symbol at a second time elapsed after a symbol in which the confirmation information was received, using a same spatial domain filter as a spatial domain filter corresponding to a latest measurement result that was transmitted before a symbol at a first time previous to the symbol in which the confirmation information was received (FIG. 9 illustrates a transmission/reception procedure of precoding-related information. At step 920, the UE transmits a periodic CSI report to the base station through PUCCH. Additionally, at steps 930, 940 and 950, the UE determines RI of rank preferred currently by the UE and also determines a W1 precoder index in rank 1, a W1 precoder index in rank 2, a W1 precoder index in rank 3, a W1 precoder index in rank 4, and an index of a W2 precoder. Additionally, the UE determines CQI by using a W1 precoder and a W2 precoder in rank indicated by the determined RI. Then the UE transmits the determined RI, a W2 precoder index, W1 precoder indexes in all ranks, and CQI to the base station through an aperiodic CSI report. Namely, an aperiodic CSI report contains RI, a W2 precoder index, CQI, and a W1 precoder indexes for each rank. At step 910, the base station determines rank by referring to a periodic CSI report and/or an aperiodic CSI report and notifies a W2 precoder indicator and scheduled rank to the UE through PDCCH, [0097]-[00100]. FIG. 10 is a flow diagram illustrating a process of receiving precoding-related information at UE according to the fourth embodiment… The UE receives a signal by applying a precoder according to the obtained precoder indicator, [0101]-[0104]. So, the discloser provides periodic or aperiodic CSI feedback reports indicating preferred UE precoders and applying a latest reported precoder only after receiving confirmation information from the base station. Therefore, it is implicit that all communications until after the next confirmation are received using a precoder that was fed back at an earlier time.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPP-R1-1719806’s apparatus by adding the teachings of Yu in order to make a better apparatus by reducing overhead and latency during SRS configuration by evaluating fewer than all combinations of beam directions between a set of beam directions available to a UE and a set of beam directions available to a base station, see (YU, [0028].).
Regarding claim 8, 3GPP-R1-1719806  teaches a radio communication method for a terminal, comprising: 
transmitting a measurement result of a reference signal measured by applying a spatial domain filter (For PDSCH, UE applies higher-layer signalling of QCL parameters/indication for determining QCL parameters (details: FFS) except for the case of beam management without beam-related indication (ref:Annex) where no spatial QCL parameters are higher layer configured, section [02] page [01]. With the first entry established as in Table 3, gNB can schedule some spatially QCLed and/or spatially non-QCLed CSI-RS resources and configure UE to do CSI-RS measurement and report for beam management. Upon receiving the request, UE shall measure and report the configured number of beams with corresponding RSRPs. FIG. 1, the UE transmits a beam report, section [02] page [02]. By indicating UE that CSI-RS #x is spatially QCLed with SSB/CRI#1 which UE measured and reported previously, UE could find the right spatial domain information and adjust its Rx parameter for a successful CSI-RS measurement, section [3.2] page [02].); and 
when a beam selection without transmission configuration indication state (TCI-state) is configured by higher layer signaling and receiving confirmation information regarding the measurement result, performing a control to transmit a physical uplink control channel (PUCCH), subsequent to a symbol at a second time elapsed after a symbol in which the confirmation information was received, using a same spatial domain filter as a spatial domain filter corresponding to a latest measurement result that was transmitted before a symbol at a first time previous to the symbol in which (Proposal 1: Support a default beam as the beam identified during initial access procedure, if no TCI states are configured in RRC, section [02] page [01]. If TCI states have been configured in RRC but no TCI field in DCI, UE can assume the default beam as the beam associated with the first TCI state, say TCI [00]. In addition, in the case that PDCCH and PDSCH are FDMed, from the robustness perspective, PDSCH reception could be done by using the same spatial filter for PDCCH, section [02] page [02]. Beam indication for CSI-RS: During CSI acquisition, it is also beneficial to provide UE Rx beamforming guidance. For example, gNB can configure the port, time and frequency resource and related time domain behavior for a CSI-RS (say #x as the index). In addition, by indicating UE that CSI-RS #x is spatially QCLed with SSB/CRI#1 which UE measured and reported previously, UE could find the right spatial domain information and adjust its Rx parameter for a successful CSI-RS measurement, section [3.2] page [03]. Timing issues: Offset related to data channel beam indication: Figure 2a, the scheduler has provisioned a gap between the PDCCH that indicates the beams and the PDSCH. In this figure, the UE is given sufficient time to decode the PDCCH, obtain the beam indication information and apply the beams in a timely manner to receive the PDSCH. In Figure 2b, however, for a PDSCH scheduled before the threshold, the UE has to assume default spatial QCL, e.g., corresponding to the UE’s latest CSI reporting. Once the threshold is reached, the UE switches to the newly indicated spatial QCL for the rest of the communication, section [4.1] pages [05-05]. Offset related to control channel beam indication: The minimum number of slots or symbols between transmission of indication of the spatial QCL for PDCCH and application of the PDCCH beam switch shall be at least SB, section [4.2] page [05]. Proposal 10: PDCCH beam configuration is validated at the expiry of a timer, which starts when the ACK to this configuration is transmitted/received at UE/gNB sides, section [4.2] pages [06]. The ACK is transmitted using a PUCCH. The missing/crossed out limitations is discussed in view of Yu.).
As noted above, 3GPP-R1-1719806 is silent about the aforementioned missing/crossed limitations of: (1) when a beam selection without transmission configuration indication state (TCI-state) is configured by higher layer signaling and receiving confirmation information regarding the measurement result, performing a control to transmit a physical uplink control channel (PUCCH), subsequent to a symbol at a second time elapsed after a symbol in which the confirmation information was received, using a same spatial domain filter as a spatial domain filter corresponding to a latest measurement result that was transmitted before a symbol at a first time previous to the symbol in which the confirmation information was received.
However, YU discloses the missing/crossed limitations comprising: (1) when a beam selection without transmission configuration indication state (TCI-state) is configured by higher layer signaling and receiving confirmation information regarding the measurement result, performing a control to transmit a physical uplink control channel (PUCCH), subsequent to a symbol at a second time elapsed after a symbol in which the confirmation information was received, using a same spatial domain filter as a spatial domain filter corresponding to a latest measurement result that was transmitted before a symbol at a first time previous to the symbol in which the confirmation information was received (FIG. 9 illustrates a transmission/reception procedure of precoding-related information. At step 920, the UE transmits a periodic CSI report to the base station through PUCCH. Additionally, at steps 930, 940 and 950, the UE determines RI of rank preferred currently by the UE and also determines a W1 precoder index in rank 1, a W1 precoder index in rank 2, a W1 precoder index in rank 3, a W1 precoder index in rank 4, and an index of a W2 precoder. Additionally, the UE determines CQI by using a W1 precoder and a W2 precoder in rank indicated by the determined RI. Then the UE transmits the determined RI, a W2 precoder index, W1 precoder indexes in all ranks, and CQI to the base station through an aperiodic CSI report. Namely, an aperiodic CSI report contains RI, a W2 precoder index, CQI, and a W1 precoder indexes for each rank. At step 910, the base station determines rank by referring to a periodic CSI report and/or an aperiodic CSI report and notifies a W2 precoder indicator and scheduled rank to the UE through PDCCH, [0097]-[00100]. FIG. 10 is a flow diagram illustrating a process of receiving precoding-related information at UE according to the fourth embodiment… The UE receives a signal by applying a precoder according to the obtained precoder indicator, [0101]-[0104]. So, the discloser provides periodic or aperiodic CSI feedback reports indicating preferred UE precoders and applying a latest reported precoder only after receiving confirmation information from the base station. Therefore, it is implicit that all communications until after the next confirmation are received using a precoder that was fed back at an earlier time.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPP-R1-1719806’s method by adding the teachings of Yu in order to make a effective method by reducing overhead and latency during SRS configuration by evaluating fewer than all combinations of beam directions between a set of beam directions available to a UE and a set of beam directions available to a base station, see (YU, [0028].).
Regarding claim 9, 3GPP-R1-1719806  teaches a system comprising a terminal and a base station, wherein: 
the terminal comprises (FIG. 1 item UE): 
a first transmitter that transmits a measurement result of a reference signal measured by applying a spatial domain filter (For PDSCH, UE applies higher-layer signalling of QCL parameters/indication for determining QCL parameters (details: FFS) except for the case of beam management without beam-related indication (ref:Annex) where no spatial QCL parameters are higher layer configured, section [02] page [01]. With the first entry established as in Table 3, gNB can schedule some spatially QCLed and/or spatially non-QCLed CSI-RS resources and configure UE to do CSI-RS measurement and report for beam management. Upon receiving the request, UE shall measure and report the configured number of beams with corresponding RSRPs. FIG. 1, the UE transmits a beam report, section [02] page [02]. By indicating UE that CSI-RS #x is spatially QCLed with SSB/CRI#1 which UE measured and reported previously, UE could find the right spatial domain information and adjust its Rx parameter for a successful CSI-RS measurement, section [3.2] page [02].); and 
a processor that, when a beam selection without transmission configuration indication state (TCI-state) is configured by higher layer signaling and receiving confirmation information regarding the measurement result, performs a control to transmit a physical uplink control channel (PUCCH), subsequent to a symbol at a second time elapsed after a symbol in which the confirmation information was received, using a same spatial domain filter as a spatial domain filter corresponding to a latest measurement result that was transmitted before a symbol at a first time previous to the symbol in which (Proposal 1: Support a default beam as the beam identified during initial access procedure, if no TCI states are configured in RRC, section [02] page [01]. If TCI states have been configured in RRC but no TCI field in DCI, UE can assume the default beam as the beam associated with the first TCI state, say TCI [00]. In addition, in the case that PDCCH and PDSCH are FDMed, from the robustness perspective, PDSCH reception could be done by using the same spatial filter for PDCCH, section [02] page [02]. Beam indication for CSI-RS: During CSI acquisition, it is also beneficial to provide UE Rx beamforming guidance. For example, gNB can configure the port, time and frequency resource and related time domain behavior for a CSI-RS (say #x as the index). In addition, by indicating UE that CSI-RS #x is spatially QCLed with SSB/CRI#1 which UE measured and reported previously, UE could find the right spatial domain information and adjust its Rx parameter for a successful CSI-RS measurement, section [3.2] page [03]. Timing issues: Offset related to data channel beam indication: Figure 2a, the scheduler has provisioned a gap between the PDCCH that indicates the beams and the PDSCH. In this figure, the UE is given sufficient time to decode the PDCCH, obtain the beam indication information and apply the beams in a timely manner to receive the PDSCH. In Figure 2b, however, for a PDSCH scheduled before the threshold, the UE has to assume default spatial QCL, e.g., corresponding to the UE’s latest CSI reporting. Once the threshold is reached, the UE switches to the newly indicated spatial QCL for the rest of the communication, section [4.1] pages [05-05]. Offset related to control channel beam indication: The minimum number of slots or symbols between transmission of indication of the spatial QCL for PDCCH and application of the PDCCH beam switch shall be at least SB, section [4.2] page [05]. Proposal 10: PDCCH beam configuration is validated at the expiry of a timer, which starts when the ACK to this configuration is transmitted/received at UE/gNB sides, section [4.2] pages [06]. The ACK is transmitted using a PUCCH. The missing/crossed out limitations is discussed in view of Yu.), and 
the base station comprises (FIG. 1 1 item gNB): 
a receiver that receives the measurement result (Upon receiving the request, UE shall measure and report the configured number of beams with corresponding RSRPs. FIG. 1, the UE transmits a beam report, section [02] page [02].); and 
a second transmitter that transmits the confirmation information (FIG. 1, the gNB conveys the association information after receiving the beam report, section [02] page [02].).
As noted above, 3GPP-R1-1719806  is silent about the aforementioned missing/crossed limitations of: (1) a processor that, when a beam selection without transmission configuration indication state (TCI-state) is configured by higher layer signaling and receiving confirmation information regarding the measurement result, performs a control to transmit a physical uplink control channel (PUCCH), subsequent to a symbol at a second time elapsed after a symbol in which the confirmation information was received, using a same spatial domain filter as a spatial domain filter corresponding to a latest measurement result that was transmitted before a symbol at a first time previous to the symbol in which the confirmation information was received.
  However, YU discloses the missing/crossed limitations comprising: (1) a processor that, when a beam selection without transmission configuration indication state (TCI-state) is configured by higher layer signaling and receiving confirmation information regarding the measurement result, performs a control to transmit a physical uplink control channel (PUCCH), subsequent to a symbol at a second time elapsed after a symbol in which the confirmation information was received, using a same spatial domain filter as a spatial domain filter corresponding to a latest measurement result that was transmitted before a symbol at a first time previous to the symbol in which the confirmation information was received (FIG. 9 illustrates a transmission/reception procedure of precoding-related information. At step 920, the UE transmits a periodic CSI report to the base station through PUCCH. Additionally, at steps 930, 940 and 950, the UE determines RI of rank preferred currently by the UE and also determines a W1 precoder index in rank 1, a W1 precoder index in rank 2, a W1 precoder index in rank 3, a W1 precoder index in rank 4, and an index of a W2 precoder. Additionally, the UE determines CQI by using a W1 precoder and a W2 precoder in rank indicated by the determined RI. Then the UE transmits the determined RI, a W2 precoder index, W1 precoder indexes in all ranks, and CQI to the base station through an aperiodic CSI report. Namely, an aperiodic CSI report contains RI, a W2 precoder index, CQI, and a W1 precoder indexes for each rank. At step 910, the base station determines rank by referring to a periodic CSI report and/or an aperiodic CSI report and notifies a W2 precoder indicator and scheduled rank to the UE through PDCCH, [0097]-[00100]. FIG. 10 is a flow diagram illustrating a process of receiving precoding-related information at UE according to the fourth embodiment… The UE receives a signal by applying a precoder according to the obtained precoder indicator, [0101]-[0104]. So, the discloser provides periodic or aperiodic CSI feedback reports indicating preferred UE precoders and applying a latest reported precoder only after receiving confirmation information from the base station. Therefore, it is implicit that all communications until after the next confirmation are received using a precoder that was fed back at an earlier time.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPP-R1-1719806’s method by adding the teachings of Yu in order to make a effective method by reducing overhead and latency during SRS configuration by evaluating fewer than all combinations of beam directions between a set of beam directions available to a UE and a set of beam directions available to a base station, see (YU, [0028].).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP-R1-1719806  ("Further details on beam indication", 3GPP DRAFT; R1-1719806, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Reno, USA; 20171127 - 20171201 17 November 2017 (2017-11-17), henceforth “3GPP-R1-1719806”) and in view of YU et al. (US 20170317866, henceforth “YU”) and further in view of OH et al. (US 20210168849, henceforth “OH”).
Regarding claim 7, 3GPP-R1-1719806 and Yu teach all the claim limitations of claim 6 above; and YU further teaches wherein (Proposal 1: Support a default beam as the beam identified during initial access procedure, if no TCI states are configured in RRC. Proposal 2: Support a default data channel beam associated with TCI state [00], if TCI states are configured in RRC but no explicit TCI filed in DCI, section [02] pages [01-02]. The missing/crossed out limitations will be discussed in view of OH.).
As noted above, 3GPP-R1-1719806 is silent about the aforementioned missing/crossed limitations of: (1) the control section determines, based on a hybrid automatic repeat request (HARQ) process number and a new data indicator (NDI) that are included in the received downlink control information (DCI), whether or not the DCI is the confirmation information.
However, OH discloses the missing/crossed limitations comprising: (1) the control section determines, based on a hybrid automatic repeat request (HARQ) process number and a new data indicator (NDI) that are included in the received downlink control information (DCI), whether or not the DCI is the confirmation information (In the NR or LTE system, scheduling information of downlink data or uplink data may be transmitted from the base station to the terminal through downlink control information (DCI). In some embodiments, the DCI may be defined according to various formats, and each format may indicate whether the DCI includes scheduling for uplink data information (e.g., UL grant) or includes scheduling information for downlink data (e.g., DL grant), whether the DCI is compact DCI having a small size of control information, whether the DCI is fallback DCI, whether spatial multiplexing using multiple antennas is applied, and/or whether the DCI is for power control. For example, a DCI format (e.g., DCI format 1_0 of NR), which is scheduling control information for downlink data (DL grant), may include at least one of the following control information. Control information format identifier (DCI format identifier): Identifier for identifying a format of received DCI… New data indicator: Indicating whether transmission is HARQ initial transmission or HARQ retransmission… HARQ process number: Indicating a process number of HARQ  etc., see [0073]-[0085]. So, the control section determines, based on a hybrid automatic repeat request (HARQ) process number and a new data indicator (NDI) that are included in the received downlink control information (DCI), whether or not the DCI is the confirmation information.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPP-R1-1719806’s apparatus by adding the teachings of OH in order to make a more effective method by configuring a base station and a terminal to receive or transmit a PDSCH or a PUSCH in an unlicensed band, particularly, when the terminal configured to receive or transmit a PDSCH or a PUSCH scheduled through one PDCCH in a plurality of slots, a method of efficiently configuring and determining time-frequency resources of the PDSCH or the PUSCH received or transmitted in the plurality of slots. More particularly, the present disclosure provides a method and apparatus of determining (or changing or adjusting) time-frequency resources of the PDSCH or PUSCH received or transmitted in the plurality of slots according to a channel access procedure result of the base station or the terminal in the unlicensed band, see (OH, [0145].).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411           

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411